Citation Nr: 1340142	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-34 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic cardiovascular disease (ASCVD).

2.  Entitlement to service connection for depression, as secondary to ASCVD.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1968 to May 1970.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for cardiac disorder, and depression, as secondary to back problems.  


FINDINGS OF FACT

1.  The Veteran experienced three episodes of rapid heartbeat during active service. 

2.  Cardiac symptoms were not chronic in service. 

3.  Cardiac symptoms have not been continuous since service separation. 

4.  The Veteran's ASCVD is not related to active service.

5.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ASCVD are not met.  38 U.S.C.A.          §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Depression is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in October 2009.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, records of the Social Security Administration and the Veteran's statements. 

The Veteran underwent a VA heart examination in March 2010 to ascertain the nature and etiology of any currently diagnosed heart condition.  38 U.S.C.A.           § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson,       21 Vet. App. 303, 312 (2007).  The March 2010 VA examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran and includes an opinion with adequate rationale.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was not afforded a VA psychiatric examination to assist in determining whether the Veteran's depression is related to ASCVD; however, the Board finds that a VA examination or opinion is not necessary in order to decide this issue.  In this case, the Veteran has not contended that currently diagnosed depression began during or is otherwise directly related to active service.  Rather, he asserts that the depression is secondary to a service-connected disability.  As will be discussed, however, he is not service-connected for any disability.  Because there is no service-connected disability to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for depression.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

ASCVD is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arteriosclerosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).   To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Service Connection Claim for ASCVD

The Veteran contends that currently diagnosed ASCVD was incurred in service.  Specifically, he asserts that he went to sick call due to rapid heartbeat on three occasions in service, and that these episodes were early manifestations of his current disorder. 

The Veteran's service treatment records confirm that he experienced three episodes of rapid heartbeat, which were ultimately attributed to nervousness and fatigue.  No heart problems were noted or endorsed upon the Veteran's entrance into service.  A December 1969 treatment record shows that the Veteran went to sick call complaining of rapid heartbeat.  There was no treatment or diagnosis.  A January 1970 treatment record shows that he had sudden onset tachycardia, secondary to stimulants, coffee and alcohol.  He was treated with Librium and phenobarb.  The Veteran went to sick call again in March 1970, complaining of chest pain and rapid heartbeat.  The condition was treated and the Veteran was diagnosed with paroxysmal atrial tachycardia.  The May 1970 Report of Medical History shows that the Veteran reported a history of palpitation or pounding heart.  The physician's summary noted a pounding heart and a diagnosis of nervousness and fatigue.  The May 1970 separation examination report shows that the clinical evaluation of the heart was normal and a chest x-ray was negative.  The only defect noted was chronic sinusitis.  

The Veteran's ASCVD did not become manifest to a degree of 10 percent or more within one year after the date of separation from service.  Rather, there is no evidence of record to indicate that the Veteran sought treatment for any heart condition before 1985.  Private treatment records indicate that the Veteran was diagnosed with ASCVD in July 2002 during a pre-surgical consult in anticipation of a total thyroidectomy. 

The Veteran's ASCVD is not related to active service.  The Veteran was afforded a March 2010 VA heart examination.  The VA examiner reviewed the Veteran's claims file and noted his in-service history of rapid heartbeat.  After his separation from service, the Veteran did not seek treatment for any heart problems until 1985, following a heart attack.  The VA examiner also noted that the Veteran has a strong family history of heart disease in both parents.  The examination report indicated that the Veteran is currently treating his ASCVD with medication.  After reviewing the Veteran's history and conducting a thorough examination, the VA examiner concluded that it is less likely than not that the Veteran's currently diagnosed ASCVD is related to his military service.  The examiner reasoned that the three episodes of rapid heartbeat in service were isolated incidents in the remote past that were not indicative of an ongoing problem.  Rather, the VA examiner explained that rapid heartbeat can occur in the absence of heart disease, and can be associated with acute events, such as alcohol excess and stimulants.  

The March 2010 VA examination is highly probative medical evidence.  The VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that was supported by a sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

The Veteran is competent to report observable symptoms of a heart condition that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose a specific heart disability, or to relate his currently diagnosed disability to the isolated episodes of rapid heartbeat in service as these are complex medical conditions which require medical expertise to resolve the complex medical questions regarding diagnosis and etiology.  Jandreau, 492 F.3d 1372, 1377.

Accordingly, the competent medical evidence outweighs the lay reports.  It is entirely permissible in this circumstance to give more credence to the medical evidence, including the VA examiner's opinion, over the lay testimony. 3 See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (stating that the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment or medical record evidence).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for ASCVD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R.       § 3.102.

Analysis of Secondary Service Connection Claim for Depression

The Veteran is also contending that he has depression as a direct result of a service-connected disease.  In his October 2009 claim, the Veteran contended that his depression was a result of back problems.  At that time, the Veteran had a service connection claim for back problems pending before the Court of Appeals for Veterans Claims (Court).  The Court remanded that claim to the Board for further development.  The Board subsequently denied service connection for back problems in a September 2010 decision.  That decision was affirmed by the Court in a February 2012 opinion.  Following the Court's ruling on his service connection claim for back problems, the Veteran, through his representative, sent written correspondence to the Board stating that his "claim for depression is secondary to the underlying cardiovascular claim."

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  However, as the Veteran does not have service connection for ASCVD, service connection for depression cannot be granted as secondary to ASCVD as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  Moreover, the Veteran has not been granted service connection for any other disabilities. 

In this case, the record of evidence indicates that there is no relationship, of either causation or aggravation, between his depression and any service-connected disability, as the Veteran does not have any service-connected disabilities.  Additionally, as noted, the Veteran does not contend that his depression is directly related to service.  There are no complaints of or treatment for depression in service, or within the first post-service year.  For these reasons, service connection for depression must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for depression, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for ASCVD is denied.

Service connection for depression, secondary to a service-connected disability is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


